UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7246



FERMAN EDWARD DIXON,

                                            Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES; HEALTH CARE
PROVIDER FOR MARYLAND HOUSE OF CORRECTION;
WARDEN, MARYLAND HOUSE OF CORRECTION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1277-S)


Submitted:   November 20, 1997         Decided:     December 11, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ferman Edward Dixon, Appellant Pro Se. Philip Melton Andrews, Karl
Joseph Nelson, KRAMON & GRAHAM, P.A., Baltimore, Maryland; John
Joseph Curran, Jr., Attorney General, David Phelps Kennedy, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Dixon
v. Correctional Medical Servs., No. CA-97-1277-S (D. Md. Aug. 20,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2